Defendant in error, Brannon, sued plaintiff in error, Lett, and one Dainwood in Dallas County Court at Law to recover the sum of $635.00, with interest at 6% per annum from January 1, 1912, being for salary and traveling expenses accruing by reason of an employment by them personally of him.
Dainwood filed no answer; Lett answered by general denial and specially that he was not at any time manager or in any other way connected with the Interstate Underwriters; denied that he ever employed Brannon in any capacity, and that he ever performed any services for him or expended any money for his benefit. The case was tried before a jury and a verdict and judgment rendered for Brannon, and Lett appeals to this court.
Brannon's contention throughout the trial was that he was employed by Lett personally, who obligated himself and became liable for said salary and expenses; while Lett's contention is, in effect, that Brannon worked for the Interstate Underwriters' Association, of which Dainwood was manager, and with which he had no connection, and that he did not individually become liable for said indebtedness.
There are numerous assignments of error and propositions submitted by plaintiff in error, but none, in our opinion, show reversible error.
The issue of the individual liability of Lett For Brannon's services was sharply contested and plaintiff in error attacks the verdict and judgment on the ground that they are not supported by the evidence.
The issue was fairly submitted to the jury and they found that Lett was liable. We are of opinion that there was sufficient evidence to support the verdict and the judgment is affirmed, therefore it is so ordered.
Affirmed.
 *Page 192